 McDONNELL CO.225McDonnell CompanyandInternational Association ofMachinists and Aerospace Workers,AFL-CIO,DistrictLodge No. 9 and International Brother-hood of Electrical Workers,AFL-CIO,Local No.1. Case 14-UC-5October 21, 1968DECISION AND ORDERCLARIFYING CERTIFICATIONUpon a petition duly filed under Section 9(b) oftheNational Labor Relations Act, as amended, ahearing was held before Herman W. Glaser, a HearingOfficer of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Thereafter, the Employer and the Unions filed briefs.Upon the entire record in this case, the Boardfinds:The petition herein filed seeks clarification of acraft unit of the Employer's construction and mainte-nance electricians at its principal place of business atLambert Field, St. Louis, Missouri, which unit theBoard in 1948 certified in behalf of InternationalBrotherhood of Electrical Workers, AFL-CIO, LocalNo. 1, herein called the Electrical Workers, followingits severance from a production and maintenance unitrepresented by International Association of Machin-istsandAerospaceWorkers,AFL-CIO, DistrictLodge No. 9, herein called the Machinists, certified bytheBoard in 1941.2 The Employer requests aclarificationwhich would find that maintenance andcalibrationwork on items of production testingequipment known as Brooks and Emerson circuitanalyzers, used in testing the electrical circuitry ofmilitary aircraft and spacecraft is production workand therefore outside the scope of the ElectricalWorkers' unit. The Machinists agree. The ElectricalWorkers contends that the Brooks and Emersoncircuit analyzers are essentially plant equipment andthat the maintenance and calibration work thereon istherefore properly within the scope of its unit.Prior to the filing of the instant petition, theMachinists initiated grievance and arbitration proceed-ings from which the Electrical Workers were excludedby the Machinists. An arbitration award issuei - infavor of the Machinists on May 26, 1965, holding thatits contract with the Employer covered the disputedwork. Separate arbitration proceedings were alsoinitiatedby the ElectricalWorkers in which theMachinists declined to participate. This proceedingresulted in an award dated August 12, 1966, favoringthe ElectricalWorkers by construing that Union'scontract also to encompass the work in issue. InSeptember 1966, the Electrical Workers filed suit inthe United States District Court, Eastern District ofMissouri, to enforce the arbitration award of arbitra-tor Carlson, which favors it, and to have the award inconflict therewith declared null and void. The Ma-chinists intervened in this proceeding, seeking en-forcement of the award of arbitrator Erbs, andrequesting that the Carlson award be declared nulland void. An order was issued by the Court onJanuary 19, 1967, abating all action before it untilresolution of this proceeding before the Board.Before reaching the merits w^ must dispose of theprocedural issue raised by our dissenting brothers andby the parties. The dissenters, in essential agreementwith the Machinists, would have the Board dismiss thepetition, taking the position that it involves a workassignmentdisputerather than a representationmatter, quoting from the Supreme Court's decision inCarey v. Westinghouse Electric Corp 3However, theSupreme Court emphasized in itsCareyholding at268, "the blurred line that often exists between workassignment disputes and controversies over which oftwo or more unions is the appropriate bargainingunit." It later added, at 269,As the Board's decisions indicate, disputes areoften difficult to classify. In the present case theSolicitor General, who appearsamicus,believes thecontroversy is essentially a representational one. Sodoes Westinghouse. IUE on the other hand claims itis a work assignment dispute. Even if it is in form arepresentation problem, in substance it may involveproblems of seniority when lay-offs occur ...[citations omitted] ... or other aspects of workassignment disputes.Moreover, the controversy which gave rise to thedecision inCarey v. Westinghouse,which the Courtdescribed as "a so-called `jurisdictional' dispute" wasfinally determined and laid to rest only by a Boarddecision in the unit clarification proceedingWesting-house Electric Corp,162 NLRB No. 81.For reasons spelled out below, we conclude thatwhat we are concerned with here is essentially a unitissue, arising from enlargement and extension of theEmployer's production operations, and involving anaccretion to the Machinist unit of production em-ployees. But in addition we note that in their effortto resolve this dispute the parties have been before1The Employer'sname appears as amended at the hearing. TheEmployer'sposthearing brief indicates that its name has since beenchanged to McDonnell DouglasCorporation2 At thehearing all parties to the proceeding entered into astipulation that the Machinists,District 9, "was certified by the Boardas the collective bargaining representative for alltheEmployer's173 NLRB No. 31employees at the Robertson,Missouri,plant.."with the usualstatutory exclusionsWhether aunit has been formally certified by theBoard or exists solely by virtue of contract negotiations,it is subject toamotion for clarification SeeBrotherhoodof LocomotiveFiremen,and Engmemen,145 NLRB 1521.3 375 U S 261. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo arbitrators, the courts, and now the Board Nocomplaint is before us, from which we believe that wemay reasonably infer that during all those attempts tosettle and adjust this conflict of interests both unionshave laudably refrained from engaging in the type ofconduct condemned by the Act's Section8(b)(4)(D).4 Thus, at best, if we decline to assert ourjurisdiction in this matter, the Court will have toselectone of twoex partearbitration awards forenforcement without an independent analysis of themerits. On the other hand, here all of the parties haveparticipated in the proceedings before the Board'sHearing Officer, where some 600 pages of recordtestimony have been received. All parties have filedvery thorough briefs before us. We do not believe thatby declining to accept the Employer's petition forunit clarification, and thus subjecting the parties toadditional litigation, expense and delay, we will beserving the purposes of the Act Stated affirmatively,we believe the Board's unit clarification and certifica-tion amendment procedures are well adapted to thedisposition of the issue posed herein.'The Electrical Workers' UnitIn 1948, the Board certified the Electrical Workersasthe exclusive bargaining representative of theEmployer's employees in the following craft unit,severed from the Machinists' production and mainte-nance unit:All construction and maintenance electricians,theirhelpers and apprentices, including thoseincluded in the classifications electrician-mainte-nance,Grades 1 and 2, but excluding clericalemployees, guards, professional employees and allsupervisors.At the time of the Electrical Workers' certifica-tion, the Employer had approximately 3950 employ-ees, of which 2300 were in the Machinists' unit. Ofthis latter number, about 60 employees were in thejob classifications of the Electrical Workers' unit.Currently, theMachinists'unitcomprises some21,000 employees, and the Electrical Workers' unitcomprises some 300 employees.The employees in the Electrical Workers' unit,attached to the Plant Engineering Department, areresponsible for the construction and maintenance ofthe physical plant electrical systems and equipment.Save for changes in plant size and technology, theirfunctions and responsibilities have remained essential-ly unchanged since the certification of their bargain-4 That theissueresulting from the Employer's introduction of new,highly sophisticated, specialized production and testing equipmentwhich wasnever anticipatedor specifically covered atthe time of theBoard's earlier certifications of the competing unions could now beraised for Board considerationby strikeaction and a charge of a viola-tion of Section8(b)(4)(D) does not barus from exercising our parallelauthorityunder Section 9(b) on propermotion to clarify thecertification on the basisof the fullrecord now before usmg unit in 1948. Ninety percent of the electricalworkers have permanent work stations in the variousplant buildings,while the remainder work on callthroughout the plant, where they are engaged in plantmaintenance, including lighting systems, power distri-bution equipment, refrigeration equipment, machinetool electrical systems, electrical and electronic instru-ments,general-purpose instruments, and kindredequipment.The Employer's Circuit AnalyzersAt the time of the Electrical Workers' certifica-tion, the Employer had no circuit analyzers.6 In1955, some 7 years after the certification, theEmployer commenced acquiring circuit analyzersknown as DIT MCO Models 200 and 250, which itused to check out the electrical circuitry in fighterand photo reconnaissance model aircraft. In 1959, theEmployer commenced producing the F-4 fighteraircraft,and from that date until 1963 used DITMCOs to test it. In 1963, in view of increased demandfor the F-4 fighter, the Employer commencedreplacing the DIT MCO Model 200 and 250 with thefaster,more sophisticated and more effecient Brooksanalyzer, for testing the F-4. It still retains some DITMCOs for testing reconnaissance aircraft on slowerproduction lines. In 1965, the Employer also secureda single Emerson circuit analyzer, more sophisticatedthan the Brooks, to replace a DIT MCO Model 250. Italso acquired a DIT MCO Model 610-A and a DITMCO Model 610-F, more advanced than the earlyDIT MCO models, for testing spacecraft, at the timeof hearing the former was on loan and the latter wasnot in useThe operation of all circuit analyzers has alwaysbeen performed by employees represented by theMachinists.Maintenance of the DIT MCOs, however,has always been performed by employees representedby the Electrical Workers. Upon acquiring the Brooksand Emerson circuit analyzers, the Employer assignedthemaintenance and calibration thereof to theMachinists. This action led to grievances filed by theElectricalWorkers and, eventually, to two arbitrationproceedings pursuant to the Electrical Workers' andtheMachinists' contracts, which in May 1965 andAugust 1966 resulted in diametrically oppositeawards of this work to the Electrical Workers and theMachinists, respectively.'The DIT MCO 200 and 250 model circuit ana-lyzers, with their model 450 and 800 multipliers, are5 See generally the discussion inBrotherhoodof LocomotiveFiremen and Enginemen,supraat 1523-24.6 Circuit analyzers are in the shape of boxes about 3 feet high whicharewheeled up to aircraft and attached to their electrical circuits bymeans of a harness7 We accord no weight to the arbitration awards, in view of the expartenature of those proceedings,the incomplete evidence adduced,and the conflict in the awards McDONNELL CO227described by the Employer's chief manufacturingengineer as relatively simple electrical devices in-tended to take the place of an electrician who uses alight and a probe to determine whether current orcircuitry is closed and therefore is free from shortcircuits or miswiring. They are essentially patchboardscomposed of batteries of lights, arranged in a matrixof stepping relays which allow a speedier testing ofcircuitry than can be obtained by hand tools Theseanalyzers, however, lack the ability to test importantresistance factors, preclude high-speed checking ofone point of the circuitry to be tested against anotherin order to determine a leakage between the two, andfail to provide the sophisticated check-out requiredbytheEmployer for complex electronic-typesystems.While the DIT MCO 610-A and 610-Fmodels appear to be as sophisticated as the Brooks,the spacecraft they checked out were far less compli-cated than the F-4 fighters, which require up to 10times as much wiring. The Employer has found noneed for specially training or assigning any givennumber of employees represented by the ElectricalWorkers to maintain any of the DIT MCO modelswhich, as noted above, have always been operated byMachinist-represented employees. Calibration of theDIT MCO 200 and 250 models is simply a matter offunctional adjustment and does not fall within estab-hshed calibration procedures, described below, fortesting the Brooks, Emerson, and other more complexelectrical and electronicmeasuring and testing de-vices.In contrast to the DIT MCO 200 and 250 models,the Brooks is a sophisticated tape-controlled circuitanalyzer for determining defects in circuitry by thecomparison of a test-run tape with a master tape runthrough the machine. It can test up to 5,000 circuitpoints, as against 500 for the DIT MCO's other thanthe 610-A and 610-F. It is closely integrated intothe Employer's continuous production line on thebasis of a 38-hour time allowance for checking outthe circuits of each F-4 plane. The Employer assigns15 specially trained Machinists, including 7 full-timeand 8 part-time employees, to maintain the Brooks.These employees, known as MERS (mechanical-electrical and radio), work in close contact with theBrooks operators, known as MEES (mechanics-electrical and electronics), whenever a faulty circuitreading is obtained and a question arises as to whetherthe Brooks or the airplane is at fault. Inasmuch as thespecialized maintenance training of the MERS encom-passes the operation of the Brooks, it may occur, insituations where lengthy tests must be run to deter-mine the source of the fault, that a MER, through hisability to operate the Brooks, can thereby relieve aMEE for other production-line functions, thus avoid-ing a slowdown of the production line. This would beimpossiblewere an employee represented by theElectricalWorkers to maintain the Brooks, inasmuchashe would be incapable of operating it, therebyneedlessly necessitating the presence of a MEE on astandby basis.TheMEES are under productionsupervisionwhile working on the Brooks analyzers.Although the Brooks can be programmed to test avarietyof equipment, as a practical matter, it isdevoted to the single purpose of producing the F-4plane due to the time consumed in adapting it to thatfunction. This is evidenced by the fact that it takes 4to 8 months to program a Brooks to test the F-4 andtoprepare the necessary harness and connectorstherefor.'The Emerson, currently maintained and calibratedby a single MER, is more sophisticated than theBrooks, and unlike the latter, can check out elec-tronic circuits. It was formerly used by the Employer,but at the time of the hearing was being used byConductron Corporation at St. Charles for checkingout the "black boxes" of electronic gear manufac-tured by the latter for installation in the F-4 fighterduring final assembly. Calibration of the Brooks andEmerson, unlike the early DIT MCO's, involves theadjustment thereof to certain parameters which mustbe traced back to measurements established by theNational Bureau of Standards. The MEES calibratethe Brooks and Emerson.9In these circumstances, and in view of the highdegree of integration of the Brooks and Emersoncircuitanalyzers into the Employer's productionprocesses and schedules, its single-purpose characterin that regard, and the sophisticated nature of thisequipment, requiring specialized skills and trainingand a knowledge of airplane circuitry already posses-sed by the employees represented by the Machinists,we find that the Brooks and Emerson circuit ana-lyzers are essentially production equipment, and thatthe maintenance and calibration of such productionequipment are therefore an outgrowth of the workperformed by the Employer's production and mainte-nance employees at the time the Machinists werecertified to represent them. We therefore concludethat the personnel performing this maintenance andcalibration work are an accretion to the Machinists'8 In this regard,we note that the current contract between theEmployer and the IBEW provides(in part) in art XIX,sec. 2(e) that11..Specially designed equipment used to test which can be used forone purpose only shall not be covered[by this Agreement] ... '9 Although theIBEW was furnisheda calibrationlaboratory by theEmployer in 1964, the Employer'sMarch 1965,attempted assignmentof this workto theIBEW was notcarried out because of the arbitrationproceedings then institutedby the IAM. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit and we shall accordingly clarify its certificationto include them.' °ORDERIt is hereby ordered that the certification hereto-fore issued to the International Association ofMachinistsandAerospaceWorkers,AFL-CIO,District Lodge No. 9 be, and it hereby is, clarified byspecifically including therein the employees engagedin the maintenance and calibration of the Brooks andEmerson circuit analyzers.MEMBERS BROWN ANDJENKINS,dissenting:The Employer assigned certain maintenance workto employees within a certified unit represented bythe Machinists Union. The Electrical Workers Unionclaims that the disputed work should be transferredto a different group of employees whom it separatelyrepresents in another certified unit. In this presentUnit Clarification proceeding the Board majoritydecides that the work properly belongs to theemployees represented by the Machinists.Contending that the present proceeding should bedismissedbecause it involves a work assignmentdispute rather than a representation matter, theMachinists Union calls attention toCarey v. Westing-house,375 U.S. 261, where the Supreme Court statedin part:We have here a so-called "jurisdictional" disputeinvolving two unions and the employer. But theterm "jurisdictional" is not a work of a singlemeaning. In the setting of the present case this"jurisdictional"dispute could be one of twodifferent, though related, species: either - (1) a10 We find without merit the Machinists' contention that the instantpetition should be dismissed on the ground that no question concerningrepresentation exists, it being well established that clarification does notrequire the existence of a question concerning representation.The GasServiceCompany,140 NLRB 445,Mississippi LimeCompany, 124NLRB 884.See alsoBrotherhood of Locomotive Firemen and Engmemen,supra,where the authority of the Board to clarify a bargaining unit inthe absence of a question concerning representation was exercised todetermine the unit placement of certain employees, even though theunit had been created by the parties'long history of bargaining and notby Board certification The appropriateness of this procedure has beencontroversy as to whether certain work should beperformed by workers in one bargaining unit orthose in another; or (2) a controversy as to whichunion should represent the employees doing aparticular work. If this controversy is considered tobe the former, the National Labor Relations Act(61 Stat. 136, 73 Stat. 519, 29 U.S.C. Sec. 151etseq.)does not purport to cover all phases andstages of it.While Sec. 8(b)(4)(D) makes it anunfair labor practice for a union to strike to get anemployer to assign work to a particular group ofemployees rather than to another, the Act does notdeal with the controversy anterior to a strike norprovide any machinery for resolving such a disputeabsent a strike.The Act and its remedies forjurisdictional' controversies of that nature comeinto play only by a strike or a threat of a strike.Such conduct gives the Board authority under Sec.10(k) to resolve the dispute(pp. 263-264).... As noted, the Board clarifiescertificates wherea certifiedunion seeks to represent additionalemployees,but it will not entertain a motion toclarify a certificate where the union merely seeksadditionalwork for employeesalready within itsunit.SeeGeneral Aniline & Film Corp.,89 NLRB467;AmericanBroadcastingCo,112 NLRB 605;EmployingPlasterersAssn.,118NLRB 17[emphasis supplied](pp. 268-269).We would dismiss this unit clarification proceedingbecause, in our opinion, the subject dispute does notinvolve a representation matter.given further explicit recognition in the Board'spublished Rules andRegulations,Sec 102 60(b)A petition for clarification of an existing bargaining unit or a petitionfor amendment of certification, in the absence of a questionconcerning representation,may be filed by a labor organization or byan employer. and in its Statements of Procedure,Sec. 101.17If there is a certified or currently recognized representative of abargaining unit and there is no question concerning representation, aparty may file a petition for clarification of the bargaining unit.IngersollProductsDivision(ChicagoWorks)of the Borg-WarnerCorporation,150 NLRB 912,ishereby overruled to the extent that itimplies that a question concerning representation,as distinguished froma representation type issue,is essential to unit clarification.